Dissenting Opinion of


Mr. Justice Sulzbacher.

I am unable to concur with the majority of the court, because the plaintiff has an adequate remedy at law. In addition to this, although in his petition he alleges irreparable damage, he does not state how it would be so. The district court required a bond of one hundred dollars, and the defendant’s motion to increase the bond was not granted, hence the court was satisfied that all damage which could result to the plaintiff would be that sum, and the pleadings are absolutely silent as to the defendant’s insolvency.